Case: 11-40890     Document: 00512003164         Page: 1     Date Filed: 09/28/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 28, 2012
                                     No. 11-40890
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JORGE ADALBERTO GUZMAN-CRUZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:11-CR-384-1


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Jorge Adalberto Guzman-Cruz has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Guzman-Cruz has filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein, as well as Guzman-
Cruz’s response. We concur with counsel’s assessment that the appeal presents
no nonfrivolous issue for appellate review. Accordingly, counsel’s motion for

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-40890   Document: 00512003164     Page: 2   Date Filed: 09/28/2012

                                No. 11-40890

leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
      Guzman’s motion for reconsideration of the Clerk’s order denying an
extension to file an Anders response to counsel’s initial brief is DENIED. His
motion for appointment of new counsel is also DENIED.




                                      2